NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

           GINA BRASHER LANGLEY,
               Plaintiff-Appellant

                          v.

                 UNITED STATES,
                 Defendant-Appellee
               ______________________

                     2017-1818
               ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00206-PEC, Judge Patricia E.
Campbell-Smith.
                ______________________

            Decided: November 20, 2017
              ______________________

   GINA BRASHER LANGLEY, Neptune Beach, FL, pro se.

    JOHN SCHUMANN, Tax Division, United States De-
partment of Justice, Washington, DC, for defendant-
appellee.  Also represented by THOMAS J. CLARK,
FRANCESCA UGOLINI, DAVID A. HUBBERT.
               ______________________

     Before DYK, BRYSON, and REYNA, Circuit Judges.
2                                LANGLEY   v. UNITED STATES



PER CURIAM.
    Gina Brasher Langley, pro se, appeals the decision of
the United States Court of Federal Claims dismissing
Ms. Langley’s income tax refund and property-related
claims for lack of subject matter jurisdiction. For the
reasons discussed below, we affirm.
                      BACKGROUND
    Ms. Langley seeks a refund of federal income tax for
the 2004, 2009, 2011, 2012, and 2013 tax years. For 2004,
Ms. Langley filed her federal income tax return jointly
with her then-husband, Barney Langley. The Langleys
subsequently divorced. In 2006, Mr. Langley’s divorce
attorney, Suzanne Green, obtained a charging lien on the
Langleys’ marital home after Mr. Langley did not pay his
attorney’s fees. Ms. Langley now claims the marital
home, still encumbered by the charging lien, as her home-
stead. Following her divorce, Ms. Langley filed as an
individual in the remaining years for which she currently
seeks a refund, namely the 2009, 2011, 2012, and 2013
tax years. Prior to filing the case from which this appeal
arises, Ms. Langley brought two actions in the Tax Court,
which have since been dismissed.
     On February 10, 2016, Ms. Langley filed her com-
plaint in the Court of Federal Claims, seeking a tax
refund of $51,068.84. Ms. Langley also brought property-
related claims, asking the Court of Federal Claims to
remove Mr. Langley from the title to her homestead, and
to issue a court order establishing that Mr. Langley’s
divorce attorney, Ms. Green, does not own an interest in
Ms. Langley’s homestead. On May 10, 2016, Ms. Langley
filed an additional pleading, deemed by the Court of
Federal Claims to be a supplemental complaint, clarifying
that the $51,068.84 refund she sought was for tax years
2004, 2009, 2011, 2012, and 2013.
LANGLEY   v. UNITED STATES                                3



    The government moved to dismiss pursuant to Rule
12(b)(1), 1 and the Court of Federal Claims granted the
government’s motion on February 3, 2017. The Court of
Federal Claims concluded that it lacked jurisdiction over
Ms. Langley’s claim for 2004 because she had not filed a
timely administrative claim with the IRS, a jurisdictional
prerequisite to filing suit. The Court of Federal Claims
dismissed Ms. Langley’s refund claims for the remaining
tax years as untimely because Ms. Langley had filed her
complaint in the Court of Federal Claims before the time
period for the IRS to consider her claims, allotted by
statute, had expired. The Court of Federal Claims further
dismissed Ms. Langley’s property-related claims, conclud-
ing that it lacked subject matter jurisdiction to hear such
claims.
    This appeal followed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo the Court of Federal Claims’ deci-
sion to dismiss for lack of subject matter jurisdiction, and
its underlying factual findings for clear error. See Fer-
reiro v. United States, 350 F.3d 1318, 1324 (Fed. Cir.
2003) (citations omitted).
   In deciding a motion to dismiss for lack of subject
matter jurisdiction, the court must assume all factual


   1    The Court of Federal Claims had previously dis-
missed the complaint for lack of subject matter jurisdic-
tion and entered judgment for the government, which it
later vacated for reasons unrelated to this appeal. Lang-
ley v. United States, No. 1:16-cv-00206-PEC, slip op. at 8
(Fed. Cl. Aug. 1, 2016), withdrawn slip op. at 2 (Fed. Cl.
Aug. 12, 2016); see A. L7–L9. The government subse-
quently filed its amended motion to dismiss for lack of
subject matter jurisdiction, which led to this appeal.
4                                LANGLEY   v. UNITED STATES



allegations to be true and draw all reasonable inferences
in the plaintiff’s favor. Henke v. United States, 60 F.3d
795, 797 (Fed. Cir. 1995). In resolving disputes regarding
jurisdictional facts, the court may consider relevant
evidence beyond the pleadings. Fisher v. United States,
402 F.3d 1167, 1181–83 (Fed. Cir. 2005). As the plaintiff,
Ms. Langley bears the burden of establishing jurisdiction
by a preponderance of the evidence. Estes Express Lines
v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014).
                   A. Tax Refund Claims
    The doctrine of sovereign immunity bars suit against
the United States unless it has expressly consented to be
sued. United States v. Mitchell, 445 U.S. 535, 538 (1980).
In 28 U.S.C. § 1346(a)(1), the United States has consented
to be sued for taxes improperly assessed or collected, but
only if the plaintiff complies with the jurisdictional re-
quirements set forth in 26 U.S.C. § 7422.
     Section 7422 of the Internal Revenue Code (“IRC”)
provides that “[n]o suit or proceeding shall be maintained
in any court for the recovery of any internal reve-
nue . . . until a claim for refund or credit has been duly
filed with the [IRS].” United States v. Clintwood Elkhorn
Mining Co., 553 U.S. 1, 5 (2008) (second alteration in
original) (quoting 26 U.S.C. § 7422(a)). No tax refund suit
may be filed until six months have passed following the
filing of such claim, unless the IRS renders a decision
before the six-month period expires.            26 U.S.C.
§ 6532(a)(1). Section 6511(a) of the IRC further requires
that a taxpayer bring a refund claim “within 3 years from
the time the return was filed or 2 years from the time the
tax was paid,” whichever occurs later. Id. § 6511(a).
   We agree with the Court of Federal Claims that Ms.
Langley’s refund claims were not timely filed. Reading
Ms. Langley’s complaint in the most favorable view, and
drawing all inferences in her favor, we conclude that Ms.
LANGLEY   v. UNITED STATES                                5



Langley has not established subject matter jurisdiction
for any of her refund claims.
                     1. Tax Year 2004
    Concerning her 2004 refund claim, Ms. Langley has
not established that her claim was timely under the
requirements of § 6511(a). Ms. Langley seeks a refund of
$42,273.56 for 2004. An IRS account transcript covering
the 2004 tax year, attached to Ms. Langley’s supple-
mental complaint, indicates that the Langleys filed their
joint tax return on May 30, 2005. The same transcript
indicates that the last payment towards the Langleys’
2004 tax liability was made on February 24, 2006. To be
timely under § 6511(a), Ms. Langley’s 2004 refund claim
must have been brought by May 30, 2008—the later of
three years from the date the return was filed (May 30,
2008) or two years from when the tax was paid (February
24, 2008).
    The 2004 account transcript indicates that the IRS re-
ceived an innocent spouse claim on April 18, 2011. The
record also contains a completed IRS Form 8857, “Request
for Innocent Spouse Relief,” for the 2004 tax year, signed
May 18, 2009. These documents were not filed before the
deadline to seek a refund, May 30, 2008.
    On appeal, Ms. Langley contends that she submitted
a claim for the 2004 tax year in 2006, and points to a
letter she allegedly sent to the IRS dated December 15,
2006. The letter is not one of the IRS’s standard forms.
Although this court recognizes the informal claim doc-
trine, which permits taxpayers to make valid claims for
refund despite not filing the correct form, this doctrine is
inapplicable here. See Computervision Corp. v. United
States, 445 F.3d 1355, 1364–65 (Fed. Cir. 2006). To be
valid, informal refund claims must fairly apprise the IRS
that a refund is sought for certain years. Ms. Langley’s
2006 letter fails to do so; it neither expresses intent to
6                                LANGLEY   v. UNITED STATES



seek a refund nor identifies 2004 as the relevant tax year,
and thus does not qualify as an informal refund claim.
    Ms. Langley also argues that the government falsified
the 2004 account transcripts, and that the Langleys filed
their 2004 joint return on April 15, 2005, and not on May
30, 2005, as reflected on the transcript. Even assuming
this argument has merit, a filing date of April 15, 2005,
would result in an earlier deadline by which to file a
timely administrative claim—April 15, 2008, instead of
May 30, 2008—and thus does not make the claim timely
under § 6511(a).
    Because Ms. Langley has not established that she
made a claim to the IRS for a refund for 2004 within the
time period permitted by § 6511(a), she has not estab-
lished that subject matter jurisdiction exists over her
2004 tax refund claim.
        2. Tax Years 2009, 2011, 2012, and 2013
    For her 2009, 2011, 2012, and 2013 refund claims, the
Court of Federal Claims correctly concluded that Ms.
Langley did not comply with § 6532(a)(1), which prohibits
a taxpayer from filing suit until the IRS has either denied
the taxpayer’s claim for refund or failed to act within six
months.
    Ms. Langley submitted to the IRS Form 843—“Claim
for Refund and Request for Abatement”—for each of the
2009, 2011, 2012, and 2013 tax years. The 2012 form is
dated November 7, 2015; the remaining forms are all
dated October 29, 2015. Assuming the forms were filed
the date they are signed, the earliest Ms. Langley could
have filed a complaint in the Court of Federal Claims
under § 6532(a)(1) that included all four years would have
been May 7, 2016—six months after November 7, 2015—
provided the IRS did not act on her claims beforehand.
There is no indication that the IRS made a determination
as to any of these refund claims before Ms. Langley filed
LANGLEY   v. UNITED STATES                                 7



her complaint on February 10, 2016. 2 Ms. Langley’s
complaint was thus premature under § 6532(a)(1), and
her refund claims were properly dismissed.
                  B. Property-Related Claims
    In her complaint, Ms. Langley also sought a court or-
der removing Mr. Langley from the title to her homestead
property, and removing any interest that Ms. Green has
in the property. The Court of Federal Claims interpreted
Ms. Langley’s requests as actions to quiet title, and dis-
missed these claims because the Court of Federal Claims’
jurisdiction under the Tucker Act is limited to actions
against the United States for money damages. See 28
U.S.C. § 1491(a)(1). Claims brought under the Tucker Act
must be filed within six years after the claim first accrues.
Id. § 2501.
     We agree. On appeal, Ms. Langley asks this court to
“[r]equire Suzanne Green to account for the missing funds
in my loss.” She reiterates arguments made before the
Court of Federal Claims in support of her request to
remove Ms. Green’s charging lien from her property—
namely, that the lien was recorded on Ms. Langley’s
homestead without her knowledge or consent—and ap-
pears to abandon her arguments concerning Mr. Langley.
Although Ms. Langley names the United States as the
defendant, Ms. Langley’s dispute is with Ms. Green; she
brings no property-related claims against the United
States. Furthermore, Ms. Green obtained the charging
lien in 2006, over ten years before Ms. Langley filed her
complaint; Ms. Langley’s claims are thus time-barred



    2    Ms. Langley points to an April 14, 2016, letter
from the IRS disallowing her 2009 refund claim. Because
this letter was sent after Ms. Langley filed her complaint
on February 10, 2016, it cannot serve as the basis for
jurisdiction for the 2009 claim.
8                                 LANGLEY   v. UNITED STATES



under § 2501. Accordingly, the Court of Federal Claims
lacks jurisdiction over Ms. Langley’s property-related
claims.
                       CONCLUSION
    We have considered Ms. Langley’s remaining argu-
ments and find them unpersuasive. We therefore affirm
the judgment of the Court of Federal Claims dismissing
Ms. Langley’s claims for lack of subject matter jurisdic-
tion.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.